291 U.S. 638
54 S. Ct. 550
78 L. Ed. 1037
SEATTLE GAS CO.v.CITY OF SEATTLE, WASH.
No. 359.
Argued Jan. 12—15, 1934.
Decided March 19, 1934.

Appeal from the Supreme Court of the State of Washington.
Messrs. De Wolfe Emory and C. K. Poe, A. J. and J. F. Falknor, all of Seattle, Wash., for appellant.
Messrs. A. C. Van Soelen, Corp. Counsel, Walter L. Baumgartner, Asst. Corp. Counsel, and C. V. Hoard, all of Seattle, Wash., for appellee.
Mr. Justice STONE delivered the opinion of the Court.


1
This case comes here on appeal under section 237 of the Judicial Code (28 USCA § 344) from a judgment of the Supreme Court of Washington, 172 Wash. 701, 21 P. (2d) 732, upholding a municipal license or excise tax, assailed by appellant as repugnant to the Fourteenth Amendment and the contract clause of the Federal Constitution (Article 1, § 10, cl. 1). The ordinance, which imposes a tax of 3 per cent. of the gross income from appellant's business of furnishing gas to consumers in the city of Seattle and the federal questions raised are the same as those in Puget Sound Power & Light Co. v. City of Seattle, 291 U.S. 619, 54 S. Ct. 542, 78 L. Ed. 1025, decided this day. Appellant's bill of complaint, demurrer to which was sustained by the state court, alleges that the appellant is engaged in the distribution of gas, used for lighting in the city of Seattle, in competition with the city, the appellee, which conducts an electric light business, and that its constitutional rights are infringed by the imposition of the tax. Appellant seeks recovery of an installment of the tax which it has paid and an injunction restraining the collection of future installments. For the reasons stated at length in the opinion in Puget Sound Power & Light Co. v. City of Seattle, supra, the judgment is


2
Affirmed.


3
Mr. Justice VAN DEVANTER, Mr. Justice McREYNOLDS, Mr. Justice SUTHERLAND, and Mr. Justice BUTLER concur in the result.